*1204ON APPLICATION FOR WRITS AND STAY ORDER
PER CURIAM.
In No. 95-K-2079 (in which the Court of Appeal reversed the trial court’s ruling that the state failed to meet the required burden of proof under State v. Jackson, 608 So.2d 949 (La.1992) of clear and convincing evidence in order to introduce in the penalty phase an unadjudicated 1989 murder in Jefferson Parish by the defendant), the writ is granted in part, the ruling of the Court of Appeal is reversed and the ruling of the trial court is reinstated.
In No. 95-K-1588 (in which the CA reversed the trial court’s exclusion of two of the purported dying declarations), the writ is granted in part, the ruling of the Court of Appeal is reversed and the ruling of the trial court is reinstated.
In No. 95-K-1590 (in which the CA declined to exercise its supervisory jurisdiction as to the trial court’s rulings (1) denying a motion in limine to prohibit the introduction of evidence that the killing was heinous, atrocious and cruel; (2) admitting evidence of dying declarations made by the victim; and (3) denying a motion to quash on grounds of lack of notice, duplicitous of indictment, double jeopardy and lack of jury unanimity), the application is denied.
WRIT GRANTED IN PART AND DENIED IN PART WITH ORDER. STAY ORDER DENIED.
JOHNSON, J., not on panel.
WATSON and VICTORY, JJ., join in the Court’s action except that they dissent in part and would deny the writ as to No. 95-K-1588.

 Kimball, J., not on panel.